DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on November 11, 2020 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-8, 10-14, and 16-23 are pending and under consideration in this action. Claims 9 and 15 are cancelled. Claims 22 and 23 are newly added.

Claim Objections
Claim 8 is objected to because of the following informalities:  a period should be added to the end of the claim.  
Claim 23 is objected to because of the following informalities:  the quotation mark at the end of the claim should be deleted, and a period should be added at the end of the claim.  
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 13-14, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Quemin (US 2005/0129639 A1; of record), Dietz (Cosmetics & Toiletries magazine; of record), and Lorant (US 2009/0105353 A1; of record), and evidenced by Bergfeld et al. (Bergfeld) (Safety Assessment of Hexamethylene Diisocyanate (HDI) Polymers and Used in Cosmetics; of record).

at least one associative polyurethane complying with formula (I) as shown in the instant claim 1,
at least one non-ionic silicone surfactant comprising both oxyethylenated groups and oxypropylenated groups and
an additional gemini surfactant comprising at least sodium dicocoylethylenediamine PEG-15 sulfate having the structures shown in claim 1,
at least one fatty alcohol comprising a fatty chain containing from 20 to 30 carbon atoms,
and at least one pigment, 
wherein the content of the associative polyurethane substance having formula (I) as active substance is strictly greater than 1.5% by weight in relation to the total weight of said composition.

Applicant further claims a non-therapeutic skin makeup and/or skincare method, including a step for applying on the skin at least one layer of a composition according to claim 1 thereby providing at least one foundation layer on the skin.

Quemin discloses stable makeup compositions comprising: an emulsion comprising an oily phase dispersed in an aqueous phase (i.e. O/W emulsion), and solid particles dispersed in the aqueous phase of the emulsion such that the makeup composition is stable after storage for two months at 45oC., wherein the emulsion comprises a surfactant system comprising: at least one nonionic surfactant, and at least one ionic surfactant (e.g. anionic surfactant) with a dynamic interface tension of less than or equal to 7 millinewtons/meter (abstract; para.0013-0028, 0180; Quemin claim 1).
The oily phase is present in an amount ranging from 0.5% to 40%. In an embodiment, the oily phase is present in an amount of at least 20% by weight of the total weight of the composition (para.0090-0091; Quemin claim 150). The oily phase may comprise volatile oils and non-volatile oils (para.0092, 0100). 
The oily phase may also comprise fatty substances other than oils, such as one or more fatty alcohols. Among the suitable fatty alcohols is behenyl alcohol (C22) (para.0101; Quemin claims 13, 154). The fatty alcohols is present in an amount ranging from 2% to 10% by weight relative to the total weight of the emulsion (para.0101; Quemin claim 153).
The solid particles are chosen from pigments and fillers, and mixtures thereof (Quemin claim 16). In an embodiment, the solid particles comprise at least one pigment, such as titanium dioxide 0.5% to 25% by weight, relative to the total weight of the composition (para.0175).
The solid particles dispersed in the aqueous phase of the composition may also be fillers, which are defined to mean colorless or white, mineral or synthetic particles of any form, which are insoluble in the medium of the composition irrespective of the temperature at which the composition is manufactured and stored (para.0176-0178). 
The at least one nonionic surfactant may be present in an amount ranging from 1% to 10% by weight, relative to the total weight of the composition (para.0076; Quemin claim 144).
The composition further comprises at least one nonionic aqueous thickener. This thickener can help promote good stability of the composition (para.0184, 0191). The nonionic aqueous thickener may be present in an amount ranging from 0.01% to 5% by weight, relative to the total weight of the composition (para.0201). In an embodiment, the thickener is an associative polyurethane (para.0193; Quemin claim 141).
Associative polyurethanes are nonionic block copolymers comprising in the chain both hydrophilic blocks usually of polyoxyethylenated nature and hydrophobic blocks that may be aliphatic sequences alone and/or cycloaliphatic and/or aromatic sequences. The polymers can comprise at least two hydrocarbon-based lipophilic chains comprising from C6 to C30 carbon atoms, separated by a hydrophilic block, the hydrocarbon-based chains possibly being pendent chains or chains at the end of a hydrophilic block. The polymer may comprise a hydrocarbon-based chain at one end or at the two ends of a hydrophilic block. The polymers can be block copolymers in triblock or multiblock form. The hydrophobic blocks may thus be at each end of the chain or distributed both at the ends and within the chain. The polymers can be triblock copolymers whose hydrophilic block is a polyoxyethylene chain comprising 50 to 1000 oxyethylene groups. In general, the associative polyurethanes comprise a urethane bond between the hydrophilic blocks (para.00194-0197). 
Among the commercially available examples of suitable associative polyurethanes include Serad FX1100 (para 0198). As noted in Applicant’s Remarks submitted April 13, 2020, Serad FX1100 Rheolate FX1100 having the formula (I) according to the present invention (pg.6, last paragraph). Furthermore, as noted in the instant Specification, Rheolate FX1100, supplied by ELEMENTIS, is the preferred associative polyurethane and the associative polyurethane used in the Examples, and is a polycondensate of polyethylene glycol having 136 moles of ethylene oxide, polyoxyethylenated stearyl (C18) alcohol having 100 moles of ethylene oxide and hexamethylene diisocyanate (HDI) (INCI name: PEG-136/Steareth-100/HDI Copolymer) (Spec., pg.6, lines 18-23; pg.35). As evidenced by Bergfeld, Steareth-100/PEG-136/HDI Copolymer (Rheolate FX1100, supplied by ELEMENTIS) has the following structure (pg.13, Table 1; pg.14, Table 3):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Thus, absent evidence to the contrary, Rheolate FX1100 reads on the associative polyurethane complying with formula (I) as claimed in the instant claims 1, 3-7, and 18-20. While the instant claims recite the intended use of the associative polyurethane substance as an active substance, it is noted that Quemin’s disclosed Serad FX1100 (Rheolate FX1100) has the same structure as the claimed associative polyurethane. Although Quemin does not appear to explicitly disclose Rheolate FX1100 as an active substance, a recitation of the intended use of the claimed invention, active substance in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3].
The composition generally has the consistency of a gel or a cream (para.0202). The composition may be in the form of a foundation (para.0206).
Quemin discloses that the composition may also include other common cosmetic ingredients (para.0203).
application to the skin of a composition as defined above (abstract; para.0071). 

Quemin does not appear to explicitly disclose the inclusion of at least one silicone surfactant and a gemini surfactant comprising at least sodium dicocoylethylenediamine PEG-15 sulfate. Dietz and Lorant are relied upon for these disclosures. Their teachings are set forth herein below.

Dietz discloses the use of Bis-PEG/PPG-16/16 PEG/PPG-16/16 dimethicone/caprylic/capric triglyceride (PDCT, also known as ABIL Care 85), a nonionic, silicone emulsifier in cosmetic O/W emulsions (pg.1, col.1, para.4 to col.2). Dietz discloses that PDCT gives a moisturizing feeling by leaving the impression of a soft and smooth skin. PDCT has also been shown to reduce skin roughness (pg.6-7, Conclusion). Dietz discloses that PDCT is known to be used in skin-care creams, and used in amounts of 1.5-2.0% by weight of the composition (pg.6, para.8; pg.7, col.1).
Lorant discloses a cosmetic or dermatological compositions of oil-in-water emulsion type, including, in a physiologically acceptable medium, at least gemini surfactant of formula (I) in combination with an effective amount of at least one semi-crystalline polymer, said emulsion having a proportion of fatty phase of greater than 10% by weight relative to the total weight of the composition and including more than 40% by weight of non-volatile oil(s) relative to the weight of the fatty phase (abstract). 
Lorant notes that cosmetic compositions comprising liquid fatty phase are commonly used nowadays, in particular for cleansing, caring for, making up, and/or treating the skin. The daily use of these compositions means that those using them are always more demanding and more sensitive to the texture more generally to the organoleptic properties of these compositions. Thus, it has been noted that cosmetic compositions which comprise more than 10% by weight of fatty phase containing more than 40% by weight of non-volatile oil, are found to be advantageous for making up for the lack of cutaneous lipids in dehydrated skin, but on the other hand can pose problems in terms of sensory properties, insofar 
Lorant discloses that the principal object of their disclosure is to meet the need for an emulsion-type cosmetic composition with a significant fatty phase content, which are reproducible on demand in terms of viscosity, which are devoid of any fatty, tacky, and shiny nature, and which have improved stability, in particular when they contain materials of organic UV screen type. Lorant discloses that they have found that it is possible to obtain such emulsions by way of emulsifier, a particular gemini surfactant in combination with at least one specific semi-crystalline polymer (par.0006-0008). 
With regards to the gemini surfactant component, the gemini surfactant may be sodium dicocoylethylenediamine PEG-15 sulfate having the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The PEG represents the group CH2CH2O, and cocoyl represents the coconut fatty acid residue (para.0040). The gemini surfactant may be present in a composition at a content ranging from 0.01-5% by weight, relative to the total weight of the composition (para.0052).
	Lorant discloses that preferably, the gemini surfactant is used as a mixture with other surfactants and in particular as a mixture with (a) a glyceryl ester of a C6-C22 fatty acid, (b) a glycerol diester of a C6-C22 fatty acid and of citric acid, and (c) a C6-C22 fatty alcohol (para.0042). Advantageously, the composition comprises a mixture of 10-20% by weight of sodium dicocoylethylenediamine PEG-15 sulfate, of 30-40% by weight of glyceryl stearate, of 10-20% by weight of glyceryl stearate monocitrate, or 30-40% by weight of behenyl alcohol, relative to the total weight of surfactants containing the gemini surfactant (para.0045). 
	Lorant’s composition is intended for cosmetic use for caring for or making up the skin, such as foundations (para.0027-0030). Lorant’s composition Lorant’s composition may be a firm cream, which is fondant on application and provides intense nutrition and moisturization without an unpleasant greasy film (par.0273). 
	
 	As discussed above, Quemin discloses the inclusion of at least one nonionic surfactant(s) (in an amount ranging from 1% to 10% by weight, relative to the total weight of the composition) in their O/W emulsion cosmetic. In light of Dietz’s disclosure that the nonionic surfactant, PDCT (ABIL Care 85) (silicone nonionic surfactant), is known to be used in cosmetic O/W emulsions, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Quemin and Dietz, and include PDCT as a nonionic surfactant in Quemin’s cosmetic O/W emulsions. One of ordinary skill in the art would have been motivated to do so as Dietz discloses that PDCT is shown to have the advantage of giving a moisturizing feeling, leaving the impression of a soft and smooth skin. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Dietz discloses that PDCT is a nonionic surfactant known to be used in cosmetic O/W emulsions, such as creams.
	Further, as discussed above, Quemin discloses O/W emulsions wherein the oily phase is present in an amount of at least 20% by weight of the total weight of the composition, which may comprise volatile oils and non-volatile oils. Lorant discloses that it has been noted that cosmetic compositions which comprise more than 10% by weight of fatty phase containing more than 40% by weight of non-volatile oil, are found to be advantageous for making up for the lack of cutaneous lipids in dehydrated skin, but on the other hand can pose problems in terms of sensory properties, insofar as they are capable of generating a greasy effect, sometimes accompanied by a tacky effect and/or a shiny appearance, which users do not find attractive. Lorant further notes that these emulsion-type compositions can also show a 
With regards to the amounts and ranges disclosed by the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Quemin (US 2005/0129639 A1; of record), Dietz (Cosmetics & Toiletries magazine; of record), and Lorant (US 2009/0105353 A1; of record), and evidenced by Bergfeld et al. (Bergfeld) (Safety Assessment of Hexamethylene Diisocyanate (HDI) Polymers and Used in Cosmetics; of record) as applied to claims 1-8, 10, 13-14, and 16-23, further in view of Schlossman et al. (Schlossman) (US 2010/0003290 A1; of record).
Applicant’s claims are set forth above and incorporated herein.


The teachings of Quemin (evidenced by Bergfeld), Dietz, and Lorant, and the motivation for their combination are set forth above and incorporated herein. 

The combined teachings of Quemin, Dietz, and Lorant do not appear to explicitly disclose wherein the pigment is chosen among pigment particles coated by at least one lipophilic compound. Schlossman is relied upon for this disclosure. The teachings of Schlossman are set forth herein below.

Schlossman discloses oil and water repellent powders (i.e. hydrophobic and lipophobic powders), particularly those used in cosmetic compositions (para.0001). The powders are coated with a coating or a composition that includes a 2-(perfluoroalkyl) ethyl alcohol phosphate (para.0006). The coated powders are especially cosmetic powders, including pigments, lakes of organic colorant, and filler. The hydrophobic and lipophilic properties of the coated powder make the powder especially attractive to formulations in the cosmetic industry enabling the novel coated powders to be specified for a wide range of applications without undue concern as to the nature of the liquid phase into which the powder is to be dispersed (para.0011-0012). 
Preferably the cosmetic powder is an inorganic pigment or filler, such as titanium dioxide (par.0010). The 2-(perfluoroalkyl)ethyl Alcohol Phosphate coating may also include a hydrophobic coating agent (para.0025-0026). The hydrophobic coating agent may be triethoxycaprylylsilane (para.0029). Dietz’s Example 2 exemplifies titanium dioxide being coated with triethoxycaprylylsilane (para.0035). 
The coated powders may be employed in foundations. The coated powders are beneficial in that they are hydrophobic, lipophobic, disperse well, and may be incorporated into anhydrous or emulsion 

	As discussed above, Quemin discloses the inclusion of a pigment, such as titanium dioxide. In light of Schlossman’s disclosure of the advantages of their coated titanium dioxide pigment powders, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Quemin, Dietz, and Lorant with the teachings of Schlossman, and use Schlossman’s coated pigment powders, such as titanium dioxide particles coated with triethoxycaprylylsilane, as the pigment component in the O/W emulsions of the combined teachings of Quemin, Dietz, and Lorant discussed above. One of ordinary skill in the art would have been motivated to do so as Schlossman’s coated powders disperses well, thus forming more uniformly pigmented products, and are versatile in that they can be added into a wide range of applications without undue concern as to the nature of the liquid phase into which the powder is to be dispersed in. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Schlossman’s coated pigment powders are disclosed as being suitable for use in O/W emulsion cosmetic compositions, including foundations.
With regards to the amounts and ranges disclosed by the prior art references, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed November 11, 2020 have been fully considered but they are not persuasive.
(1) Applicant argues that it was surprising and unexpected that the specific combination of the polyurethane of formula (I) with at least one fatty alcohol comprising a fatty chain containing from 20 to 30 carbon atoms and the specific combination of the two non-ionic surfactants, as now specified in independent claim 1 as amended, would provide a composition such as a foundation with good application and makeup properties.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. First, it is noted that the data in the table shown on page 35 of the instant Specification is not comparing the claimed composition to that of the closest prior art, which in the instant case is that of Quemin; nor is it establishing the criticality of the specific non-ionic surfactants used. The data in the table shown on page 35 of the instant Specification appears to be demonstrating the criticality of the inclusion of a fatty alcohol comprising a fatty chain containing from 20-30 carbon atoms. However, as discussed above, Quemin’s O/W cosmetic emulsions comprise fatty alcohols comprising a fatty chain containing from 20 to 30 carbons (e.g. behenyl alcohol), at least one nonionic surfactant, and an associative polyurethane, such as Serad FX1100 (Rheolate FX1100). Applicant has not demonstrated the criticality of the specifically claimed combination of the two non-ionic surfactants in the claimed composition. 
Furthermore, it is noted that the prior art references disclose specific motivation for selecting and including the claimed non-ionic surfactants into Quemin’s O/W emulsion. For example, Dietz discloses Bis-PEG/PPG-16/16 PEG/PPG-16/16 dimethicone/caprylic/capric triglyceride (PDCT, also known as ABIL Care 85) (reading on the claimed non-ionic silicone surfactant comprising both oxyethylenated groups and oxypropylenated groups) is advantageous to include into O/W emulsions because it provides a moisturizing feeling by leaving the impression of a soft and smooth skin and reduces skin roughness. Lorant discloses that the inclusion of their gemini surfactant or gemini surfactant mixture is advantageous for O/W emulsion-type cosmetics as it addresses the common problems posed by O/W emulsions, such as problematic sensory properties and generating a greasy effect, tacky effect, and/or shiny appearance, and allows for reproducibility on demand in terms of viscosity, which are devoid of any fatty, tacky, and shiny nature, and which have improved stability.

(2) Applicant argues that nothing in the cited art would have led, motivated, or incited a person with ordinary skill in the art to specifically combine such specific non-ionic surfactants as now recited in the independent claim 1 among all of the nonionic surfactants well-known in the cosmetic field, especially in the foundation field.

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. While there are many well-known nonionic surfactants in the cosmetic field, the rejections set forth above are based on the combination of the specifically cited references. Quemin discloses a cosmetic O/W emulsion for application to the skin, and discloses the inclusion of surfactants, such as non-ionic surfactants. Dietz and Lorant were relied upon for the motivation for specifically selecting to include the Bis-PEG/PPG-16/16 PEG/PPG-16/16 dimethicone/caprylic/capric triglyceride (PDCT, also known as ABIL Care 85) (reading on the claimed non-ionic silicone surfactant comprising both oxyethylenated groups and oxypropylenated groups) and Lorant’s gemini surfactant or gemini surfactant mixture into Quemin’s cosmetic O/W emulsion for application to the skin.
For example, Dietz discloses PDCT is advantageous to include because it provides a moisturizing feeling by leaving the impression of a soft and smooth skin and reduces skin roughness. Lorant discloses that the inclusion of their gemini surfactant or gemini surfactant mixture is advantageous for O/W emulsion-type cosmetics as it addresses the common problems posed by O/W emulsions, such as problematic sensory properties and generating a greasy effect, tacky effect, and/or shiny appearance, and allows for reproducibility on demand in terms of viscosity, which are devoid of any fatty, tacky, and shiny nature, and which have improved stability.

Conclusion
Claims 1-8, 10-14, and 16-23 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616